Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims have been amended to find support in priority applications, which afford this application with a priority date of 2/27/2018 to provisional application, 62/635894.  Therefore, the prior art by Davison, 2020/0126456, with a filing date of 10/23/2018 no longer qualifies under 102.  Furthermore, none of the prior art discloses a magnetic fastener comprising: a female component including a base, a hooded portion spaced from the base and formed opposite thereto, and a peripheral wall connecting the base to the hooded portion, a pocket formed between the base and the hooded portion, the hooded portion including a slot formed therein, wherein a portion of the female component is magnetically attractive; and a male component including an insertion portion and a shaft extending from the insertion portion, wherein a portion of the male component is formed by a magnet, wherein the male component is configured to be coupled to the female component when the magnet is magnetically coupled to the portion of the female component that is magnetically attractive, the insertion portion is received within the pocket, and the shaft is received within the slot, wherein the slot is configured to allow for a sliding of the shaft along only a single axis arranged perpendicular to an axial direction of the shaft among all axes arranged perpendicular to the axial direction of the shaft when the insertion portion is received within the pocket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677